Exhibit 10.31




0-42570
Board Approved Form: February 2, 2017


METALLIC AND NON-METALLIC ROCKS AND MINERALS


Sodium/Trona Mining Lease


THIS INDENTURE OF LEASE, entered into by and between the STATE OF WYOMING acting
by and through its Board of Land Commissioners, party of the first part,
hereinafter called lessor, and Ciner Wyoming, LLC party of the second part,
hereinafter called the lessee.


Witnesseth:
Section 1 - PURPOSES. The lessor, in consideration of the rents and royalties to
be paid and the covenants and agreements hereinafter contained and to be
performed by the lessee, does hereby grant and lease to the lessee the exclusive
right and privilege to prospect, mine, extract and remove from any lode, lead,
vein or ledge, or any deposit, either lode or placer, and dispose of *all
metallic and non metallic rocks and minerals, with the exception of coal, oil
shale, bentonite, leonardite, oil and gas, sand and gravel, or rock crushed for
aggregate, in or under the following described lands, to-wit:


*Sodium/Trona and associated mineral salts


All Section 16, Township 21N, Range 108W, 6th p.m.




consisting of 640.00 acres, more or less, Sweetwater county, together with the
right to construct and maintain thereon all works, buildings, plants, waterways,
roads, communication lines, power lines, tipples, hoists, or other structures
and appurtenances necessary to the full enjoyment thereof, subject however, to
the conditions hereinafter set forth;


Section 2 - TERM OF LEASE. This lease unless terminated at an earlier date as
hereinafter provided, shall remain in force and effect for a term of ten (10)
years beginning on the 2nd day of August 2019 and expiring on the 1st day of
August 2029.


Section 3. In consideration of the foregoing, the lessee covenants and agrees as
follows:


A.BOND - When the lease becomes an operating lease or actual operations for the
mineral are to be commenced, the bond shall be furnished in such reasonable
amounts as the Office of State Lands and Investments shall determine to be
advisable in the premises. The operating bond shall preferably be a corporate
surety bond, executed by the lessee, the surety being authorized to do business
in the State of Wyoming. A cash bond may be furnished on consent of the Office
of State Lands and Investments if the lessee is unable to obtain a corporate
surety bond. Form of bond will be furnished by the Office of State Lands and
Investments. The State will require two executed copies of the bond; therefore
as many additional copies should be made as will be required by the lessee and
the bonding company.


B.PAYMENTS - To make all payments accruing hereunder to the Office of State
Lands and Investments 122 West 25th Street-1 West, Herschler Building, Cheyenne,
Wyoming 82002-0600.


C.RENTALS - Prior to the discovery of commercial quantitie5 of the said mineral
or minerals in the lands herein leased, to pay to the lessor
in advance, beginning with the effective date hereof, an annual rental of one
dollar ($1.00) per acre, or fraction thereof, prior to the discovery of metallic
and non-metallic rocks and minerals for the first five (5) years of lease.





--------------------------------------------------------------------------------




Two dollars ($2.00) per acre, or fraction thereof for the sixth to tenth (6-10)
years, or any renewal thereof, provided however, that if the said lands are not
on a commercial mining basis and so operated at the end of two (2) years from
the date hereof, such annual rental may be increased at the option of the lessor
to such an amount as the lessor may decide to be fair and equitable.


After the discovery of commercial quantities of said mineral or minerals on
lands herein leased, to pay to the lessor in advance, beginning with the first
day of the lease year succeeding the lease year in which commercial discovery
was made, an annual rental of two dollars ($2.00) per acre or fraction thereof
unless changed by agreement, such rental so paid for any one year to be credited
on the royalty for that year. Lessor shall have no obligation hereunder to give
lessee advance notice of any rental payment.


Annual rentals on all leases shall be payable in advance for the first year and
each year thereafter. No notice of rental due shall be sent to the lessee. If
the rental is not received in this office on or before the date it becomes due,
Notice of Default will be sent to the lessee and a penalty of $.50 per acre or
fraction thereof, for late payment will be assessed.


The lessee is not legally obligated to pay either the rental or the penalty, but
if the rental and penalty are not received in this office within thirty (30)
days after the Notice of Default has been received by the lessee, the lease will
terminate automatically by operation of law. Termination of the lease shall not
relieve the lessee of any obligation incurred under the lease other than the
obligation to pay rental or penalty. The lessee shall not be entitled to a
credit on royalty due for any penalty paid for late payment of rental on an
operating lease.


D.
ROYALTY.    Lessee shall pay to lessor:



(1)A royalty of five percent (5%) of the gross value of uranium bearing ore
mined and removed from the said lands. Gross value of uranium ore removed from
the leased lands shall be the fair market value of ore of like grade and quality
for uranium contained therein prevailing in the area of the leased lands at the
time of removal. Determination of uranium content for purposes of determining
the gross value on which royalty shall be paid shall be made on a calendar
monthly basis using a weighted arithmetic average of uranium content on all lots
of ore mined and removed from the leased lands during said calendar month. The
mineral content of all ore mined and removed from the leased premises shall be
determined by lessee in accordance with standard sampling and analysis
procedures. Lessor upon request to lessee and at lessor's expense shall have the
right to have a representative present at the time samples are taken and, at
lessor's request, shall be furnished a portion of all or any samples taken
without cost to lessor.


(2)
A royalty of one dollar ($1.00) per wet ton (2,000 pounds)

on all merchantable sulphur mined, removed and recovered from the leased lands.
If the lessor elects to take its royalty in kind, the royalty shall be five
percent (5%) of the merchantable sulphur mined such sulphur to be good
merchantable mine-run sulphur at the mine.


(3)A royalty of six percent (6%) of the quantity or gross value at the mine of
all merchantable sodium, calcium carbonate, shortite, potassium, trona and
associated mineral salts mined, revolved and recovered
from the leased lands; provided, however, that the royalty so paid to lessor
shall not be less than twenty-five cents (25¢) per ton of 2000 pounds.


(4)A royalty of five percent (5%) of the quantity or gross value at the mine of
all merchantable phosphate mined, removed and recovered from the leased lands.


(5)Other unspecified Minerals - Unless a lower royalty is fixed by the Board, in
order to allow the economic mining or development of a particular mineral
deposit, royalty on all other minerals for which no royalty rate is specified
shall be based on Adjusted Sales Value per ton as follows:









--------------------------------------------------------------------------------




Adjusted Sales Value per Ton
 
Percentage Royalty
$ 00.00 to $ 50.00
 
5%
$ 50.01 to $ 100.00    
 
7%
$ 100.01 to $150.00
 
9%
$ 150.01 and up
 
10%



(a)Determine the Gross Sales Value of all such minerals and/or mineral products
from this lease sold during the past calendar month. Such sales value shall be
based upon the actual sales value of marketable products as shown by sales
receipts.    If sales should occur within a company, then prices as published by
the Engineering and Mining Journal in the "E" and "MJ" Markets section, or other
mutually agreed upon prices shall prevail for determining Gross Sales Value. The
Gross Sales Value shall then be divided by the tons of ore processed in that
production of mineral and/or mineral products sold - to determine the Gross
Sales Value per ton.


(b)Determine the Price Index Factor by dividing the Constant Price Index by the
Current Price Index.    Both prices indices shall be obtained from the Producer
Price Index for all commodities, or its successor index, as published monthly by
the United States Department of Labor, Bureau of Labor Statistics. The Constant
Price Index shall be the index for the month and year of the lease and the
Current Price Index shall be the index for that month for which royalty is being
calculated.


(c)Determine the Adjusted Sales Value per ton by multiplying the Gross Sales
Value per ton by the Price Index Factor.


(d)
The amount of Production Royalty is then the product of the Royalty Rate
expressed in decimals to five (5) places and the Gross Sales Value.



After a lease becomes an operating lease, the Board of Land Commissioners may
reduce the royalty payable to the State as to all or any of the lands,
formations, deposits, or resources covered by the lease, if it determines that
such a reduction is necessary to allow the lessee to undertake operations or to
continue to operate with a reasonable expectation that the operations will be
profitable. Such a reduction in royalty payable to the State shall in all cases
be conditioned upon the cancellation of all cost-free interests in excess of 5%
and the reduction of all other cost-free interests in the same proportion as the
State's royalty is reduced. The
Board may also make other requirements as a condition to the reduction in
royalty.


If any ore contains more than one of the minerals which are the subject of this
paragraph, royalties shall be computed and paid separately under the appropriate
rate as to and for each of such minerals, i.e. value of ore as to one mineral
shall not be added to value as to another mineral in determining value for
royalty purposes. The determination of such mineral content for purposes of
determining the ore value per ton on which royalty shall be paid shall be made
on a calendar monthly basis, using a weighted arithmetic average of said mineral
content on all lots of ore mined and removed from the leased lands during said
calendar month.


E.LESSOR MAY TAKE ROYALTY IN KIND. At any time and from time to time the lessor
may at its option notify the lessee that lessor desires its royalty proceeds to
be paid direct to it by the purchaser of the mineral or minerals and lessee
agrees promptly upon receipt of such notice to make, execute and deliver in
writing to lessor a royalty authorization deduction request on a form approved
by lessor requiring the mineral purchaser to pay lessor's royalty direct to it.


F.MONTHLY PAYMENTS AND STATEMENTS. Unless a different time or method of payment
is agreed to by the Board, lessee shall make payments in full on or before the
twentieth (20th) day of the calendar month succeeding the month of production of
all minerals mined and removed from the land; and to furnish sworn monthly
statements therewith showing in tons or cubic yards the amount of all ore mined
and removed; and such other pertinent information as may be requested of its
lessees by the lessor. These statements





--------------------------------------------------------------------------------




are to be subject to verification by examination of the relevant books and
records of the lessee.


G.
WORKINGS.

(1)All mining operations and workings shall be conducted in such a manner so as
to remove all commercial quantities of minerals so far as is economically
possible in the deposits worked; that all shafts, inclines and tunnels shall be
well timbered (when good mining practice requires timbering); that all
underground timbering placed in the mines and necessary to the preservation of
the property and safety of the workmen shall be kept in good condition and
repair and at no time shall such timbering be removed unless all of the
commercial quantities of ore has been removed or such removal will in no way or
manner interfere with or prevent future mining operations in the land; that at
the expiration of this lease, or earlier termination thereof, all underground
timberings shall become the property of the lessor without compensation
therefore to the lessee; that all parts or workings when the ore is not
exhausted and for good reasons not being worked shall be kept free of water and
debris; that underground workings will be protected against fire and flood, and
creeps and squeezes will be checked without delay, and to leave such pillars as
may be necessary to support the cover and protect the slopes, air courses,
manways and hauling roads.


(2)That all open or strip-mining operations shall be conducted so as to remove
all commercial quantities of minerals so far as is economically possible in the
deposits worked; that all waste material mined and not removed from the premises
shall, as mining progresses, be used to fill the pits and leveled unless consent
of the lessor is otherwise obtained, so that at the expiration, surrender, or
termination of the lease, the land will reasonably approximate its original
configuration and with a minimum of permanent damage to the surface; that all
roads and bridges built and necessary to the mining operations on the land
shall, upon expiration, forfeiture or surrender of the said lease, become the
property of the lessor.




H.MAPS AND REPORTS. Upon demand, to furnish the Office of State Lands and
Investments, with copies or blueprints of all maps of underground surveys of
leased lands made or authorized by the lessee, including engineer's field notes,
certified by the engineer who made such survey; and


to make such other reports pertaining to the production and operations by the
lessee as may be called for by the lessor.


Copies of all electrical, gamma-ray neutron, resistivity or other types of
subsurface log reports obtained by or for lessee in conducting operation on the
leased premises shall be submitted to the State Geologist as required by W.S.
36-6-102.


I.TAXES ANO WAGES - FREEDOM OF PURCHASE. To pay, when due, all taxes lawfully
assessed and levied under the laws of the State of Wyoming upon improvements and
values produced from the land hereunder, or other rights, property or assets of
the lessee; to accord all workmen and employees complete freedom of purchase,
and to pay all wages due workmen and employees as required by law.


J.STATUTORY REQUIREMENTS AND REGULATIONS. To comply with all State statutory
requirements and valid regulations there under.


K.
ASSIGNMENT OF LEASE - MINING AGREEMENTS.

(1)Lessee may assign the entire lease with the written consent of lessor, but
not any one or more of the minerals which this lease might include, except by
assignment of the entire lease.


(2)Lessee shall submit a signed copy of any mining agreement entered into
affecting the possessory title to any of the land hereby leased for approval by
the lessor.


(3)All overriding royalties to be valid must have the approval of the Board and
be noted on the executed lease. The Board reserves the exclusive right of
disapproval of such overriding ,royalties when in its sole opinion they become
excessive and hence are detrimental to the proper development of the leased





--------------------------------------------------------------------------------




lands.


L.DELIVER PREMISES IN CASE OF FORFEITURE. Subject to the provisions of Section 6
hereof, to deliver the leased lands with all permanent improvements thereon, in
good order and condition, in case of forfeiture of this lease, but this shall
not be construed to prevent the removal, alteration or renewal of equipment and
improvements in the ordinary course of operations.


M.DILIGENCE IN DEVELOPMENT. This lease is granted with the express understanding
that prospecting, mining and the recovery of the commercial quantities of
minerals in the above described lands shall be pursued with diligence, and if at
any time the lessor has reasonable belief that the operations are not being so
conducted, it shall so notify lessee in writing, and if compliance is not
promptly obtained and the delinquency fully satisfied, it may then, at the end
of any lease year, declare this lease terminated. Any improvements that the
lessee may have placed on the property shall be disposed of pursuant to Section
6 of this lease.


Section 4. GENERAL COVENANTS
A.Subject to the rules and regulations governing multiple use and development of
sub-surface resources, the lessee shall have the right to enter upon, occupy and
enjoy such surface areas of the described tract as are necessary for mining and
the construction of all buildings and other surface improvements incidental to
the work contemplated by this lease.


The lessee shall fully protect the rights of any agricultural and grazing leases
which have heretofore or may hereafter be granted by erecting cattle guards or
gates and keeping closed gates in all fences in which
openings are or may be made, and for protection of stock grazing thereon to
fence or close all holes, pits, shafts, tunnels, or open cuts in which injury
might be sustained, and shall not contaminate any living water upon the land so
as to make it injurious to livestock.


Should the lessee or any person holding from, by or under the lessee, in any
operation on said premises under this lease, destroy or injure any crop,
building or other improvements of any tenant, lessee, purchaser or other person
holding under the State, the lessee agrees to fully indemnify all such injured
parties in such sum or sums as may be mutually agreed upon by the respective
parties, or as may be fixed by appraisers appointed by each party. If agreement
is impossible the Board of Land Commissioners may fix the amount of such
indemnity after inspection and Hearing.


Mining operations shall not be conducted nearer than two hundred (200) feet from
any productive oil or gas well without consent of the oil and gas lessee or
operator. Lessee shall not disturb any existing road or roads now on said lands
nor roads leading to or from any mine or well or well location without first
providing adequate and suitable roads in lieu thereof. Lessee shall fully
indemnify any other sub-surface lessee for any injury or damages resulting from
negligent or unauthorized operations hereunder.


B.Relinquishment and Surrender or Forfeiture of this lease shall be in
conformance to Section 13 (Relinquishment or Surrender) of the Rules and
Regulations Governing the Leasing of Sub-surface Resources adopted by the Board
of Land Commissioners and the State Lands and Investment Board, effective
January 3, 2000.


C.As to mine and personnel safety, all mining operations on these premises shall
be subject to the supervision of any official or agency of the State of Wyoming
having jurisdiction under the laws of such State.


D.During the proper hours and at all times during the continuance of this lease
the lessor or its representatives shall be authorized to go through any of the
shafts, openings or working on the premises, and to examine, inspect and survey
the same and to make extracts of all books and weigh sheets which show in any
way the output from the land.


E.It is expressly understood and agreed that the mining rights and privileges
hereunder shall extend to *and include all metallic and Ron metallic rocks and
minerals, and that no rights or privileges    





--------------------------------------------------------------------------------




respecting coal, oil and gas, oil shale,    bentonite, leonardite, zeolite, sand
and gravel, or rock crushed for aggregate are granted or intended to be granted
by this lease.    The lessee shall promptly notify the lessor of the discovery
of any minerals upon the leased premises which can be produced in commercial
quantities.*Sodium/Trona and associated mineral salts.


F.This lease is granted for the purposes as herein set forth only under such
title as the State of Wyoming now holds in and to the minerals that may be found
in or under the above described lands, and if it is subsequently divested of
same, no liability shall be incurred by virtue of this lease for any less or
damage to the lessee; nor shall any claim for refund of rents or royal ties
theretofore paid be made by said lessee, its successors or assigns, or be
allowed by lessor.


In the event the possession or occupancy of said leased premises is denied or
contested, the lessor shall have the right, but not the obligation, and at
lessor's election, to undertake to place said lessee in possession by process of
law or otherwise, or to defend him in such occupancy.


Section 5. THE LESSOR EXPRESSLY RESERVES:


Disposition of Surface. The right to lease, grant rights-of-way across, sell or
otherwise dispose of the surface of the land embraced within this lease and to
lease, sell, or otherwise dispose of any sub-surface resource not covered by
this lease, under existing laws or laws hereafter enacted, or in accordance with
the rules of the Board of Land Commissioners insofar as the surface is not
necessary for the use of the lessee in mining operations.


Section 6. APPRAISAL OF IMPROVEMENTS. Upon the expiration of this lease or
earlier termination thereof pursuant to surrender of forfeiture, or if such land
be leased to another other than the owner of the improvements thereon, the
lessee agrees that the improvements shall be disposed of pursuant to Title 36,
W.S. 1977 as to State and School Lands and Title 11,
W.S. 1977 as to State Lands and Investment Board. In the event that within
ninety (90) days after the expiration of this lease, or earlier termination
thereof pursuant to surrender or forfeiture there is no new lessee of said
lands, or of the part thereof on which lessee has caused improvements to be
made, then lessee may, within the sixty (60) day period next succeeding said
ninety (90) days, cause to be removed from said lands any improvements
theretofore made thereon by lessee, provided that lessee shall repair any damage
to the land caused by such removal.


Section 7. FORFEITURE CLAUSE. in the event that the Board, after notice and
hearing, shall determine that the lessee has procured this lease through fraud,
misrepresentation or deceit, then and in that event this agreement, at the
option of the lessor, shall cease and terminate and shall become ipso facto null
and void and all improvements upon said land or premises under the terms of this
lease shall forfeit to and become property of the State of Wyoming.


In the event that the lessee shall fail to make payments of rentals and
royalties as herein provided, or make default in the performance or observance
of any of the terms, covenants and stipulations hereof, or of the general
regulations promulgated by the Board of Land Commissioners and in force on the
date hereof, the lessor shall serve notice of such failure or default, either by
personal service or by registered mail upon the lessee and if such failure or
default continues for a period of thirty (30) days after the service of such
notice, then and in that event the lessor may at its option, declare a
forfeiture and cancel this lease, whereupon all rights and privileges except
those granted in Section 6 hereof, obtained by the lessee hereunder shall
terminate and cease and the lessor may re-enter and take possession of said
premises or any part thereof, but these provisions shall not be construed to
prevent the exercise by the lessor of any legal or equitable remedy which the
lessor might otherwise have. A waiver of any particular cause of forfeiture
shall not prevent the cancellation and forfeiture of this lease for any other
cause of forfeiture or for the same cause occurring at any other time.


Section 8. HEIRS AND SUCCESSORS IN INTEREST. It is further agreed that each
obligation hereunder





--------------------------------------------------------------------------------




shall extend to and be binding upon and every benefit hereof shall inure to the
heirs, executors, administrators, successors of or assigns of the respective
parties hereto.


Section 9. This lease is issued by virtue of and under the authority conferred
by Title 36, W.S. 1977 as to the State and School Lands and Title 11, W.S. 1977
as to State Lands and Investment Board and amendments thereto.


Sect ion 10 . Sovereign Immunity. The State of Wyoming and the lessor do not
waive sovereign immunity by entering into this lease, and specifically retain
immunity and all defenses available to them as sovereigns pursuant to Wyoming
Statute§ 1-39-104(a) and all other state laws.




IN WITNESS WHEREOF, this lease has been executed by lessor and lessee effective
on the day and year first above written.


LESSOR, STATE OF WYOMING, Acting by and through its BOARD OF LAND COMMISSIONERS
AND STATE LANDS AND INVESTMENT BOARD




SEAL






By
/s/ Office of State and Lands Investments
 
Director
Office of State Lands and Investments





CORPORATE SEAL








LESSEE:
/s/ Chris DeBerry



PRINT NAME:
Chris DeBerry





TITLE:
Chief Accounting Officer


















--------------------------------------------------------------------------------






LEASE NO.0-42570


TYPE OF LEASE: Sodium/Trona and associated mineral salts NAME OF LESSEE:
Ciner Wyoming, LLC

ADDRESS: 245 County Road 4-6, Green River, Wyoming 82935


EXPIRATION DATE OF LEASE: 08/01/2029 AMOUNT OF RENTAL:    $1280.00
COUNTY: Sweetwater


FUND: CS


BOND:


STIP:


1 This lease is issued subject to and conditioned upon lessee's acknowledgment
and agreement that, pursuant to Chapter 18, Section 3
(h) of the Rules and Regulations of the Board of Land Commissioners, any
discovery of historical, archeological or paleontological deposits on state
lands during the course of development shall be reported to the Office of State
Lands and Investments by the lessee prior to further disturbance, and operations
may only re-commence as authorized by the Director. The Director shall notify
the lessee regarding mitigation within five (5) working days after receiving the
report.


136 Resource Issue: aquatic invasive species: Prevent spread of aquatic invasive
species - To prevent the spread of aquatic invasive species (AIS) we recommend
the following guidelines outlined in the Aquatic Invasive Species in Wyoming
brochure, which can be found at the following website:
http://gf.state.wy.us/fish/AIS/index.asp. If equipment has been used in an area
known to contain aquatic invasive species, the equipment will need to be
inspected by an authorized aquatic invasive species inspector certified in the
state of Wyoming prior to its use in any Wyoming water. If aquatic invasive
species are found, the equipment will need to be decontaminated.”





